I cannot agree that this case presents either the "simple question" or the "corollary question" propounded in the first two paragraphs of the opinion of my associates.
The undisputed facts are that the plaintiff is a corporation and was at the time in question engaged in interstate commerce, and the defendant District Lodge 34, Lodge 804, International Association of Machinists, A. F. L., on or about February 14, 1955, filed with the National Labor Relations Board a petition for an election to determine the representation of certain of its employees who were engaged in interstate commerce. On March 23, 1955, a stipulation was signed and filed with the board agreeing to the election and expressly waiving the making of findings of fact and conclusions of law prior to the election, which would have been required in the absence of such stipulation. The plaintiff alleged that the defendant union by signing the stipulation agreed to abide by the results of such election. While, without doubt, it would have been bound by the election, whether conducted with or without stipulation, I find no provision of the stipulation upon which to found a contractual obligation to be bound by the result.
On March 31, 1955, the election was held and a majority of the employees voted against having the defendant union as their representative in collective bargaining. The union filed no objection to the election, and, on April 8, 1955, the National Labor Relations Board certified the result of the election to the parties.
Thereafter, on April 26, 1955, the defendant union demanded that the plaintiff immediately enter into a collective bargaining agreement with it on behalf of the plaintiff's employees and, also, that the plaintiff re-employ the defendant, John Ernest, a member of defendant union whom the plaintiff *Page 48 
had discharged because, as it claimed, of dishonesty, but, as claimed by defendants, because of union activities. The defendant union notified the plaintiff that if it did not comply at once its place of business would be picketed.
The plaintiff refused the demand, and, on April 27, 1955, the defendants caused the plaintiff's place of business to be picketed. Thereafter, on the same day, this action was filed to enjoin the picketing, and a temporary restraining order was granted. On the next day, the defendant, John Ernest, filed with the National Labor Relations Board his complaint against the plaintiff, alleging that his discharge was an unfair labor practice in that it was because of his activities on behalf of the defendant union.
On August 8, 1955, the regional director notified the parties that it did not appear that there was sufficient evidence of violation to warrant further proceedings at that time and, for that reason, he was refusing to issue a complaint.
The picketing, prior to the temporary restraining order, was not accompanied by any violence or disorder, and, of course, there has been no picketing since.
Counsel for the plaintiff seems to base his right to an injunction on the stipulation signed by the parties consenting to the election. He interprets that stipulation to be an agreement to abide by the result of the election. As already noted, I do not so construe the stipulation and for that reason do not regard the case of General Electric Co. v. Union, 93 Ohio App. 139,  108 N.E.2d 211, as applicable.
Upon first consideration of this case, my conclusion was thatGrimes  Hauer, Inc., v. Pollock, 163 Ohio St. 372,127 N.E.2d 203, and Garner v. Union, 346 U.S. 485, 98 L. Ed., 228,74 S. Ct., 161, were applicable and required a reversal of this judgment, but, on June 4, 1956, the Supreme Court of the United States decided the case of United Automobile, Aircraft Agricultural Implement Workers of America v. WisconsinEmployment Relations Board, 351 U.S. 266, 100 L. Ed., 666,76 S. Ct., 794, which causes me to revise my conclusion.
In the Wisconsin case the picketing, which was enjoined, was apparently aggravated by some violence. In any event it was an unfair labor practice under both the National Labor *Page 49 
Relations Act and the Wisconsin Employment Peace Act. The Supreme Court of the United States affirmed the judgment of the Wisconsin Supreme Court, enjoining the picketing. In the opinion, concurred in by six of the Justices, it is said, at page 274: "As a general matter we have held that a state may not, in the furtherance of its public policy, enjoin conduct `which has been made an "unfair labor practice" under the federal statutes' * * *. But our post-Taft-Hartley opinions have made it clear that this general rule does not take from the states power to prevent mass picketing, violence, and overt threats of violence."
In view of this more recent decision of the Supreme Court of the United States, I am of the opinion that the fact that the acts enjoined come within the category of unfair labor practices, as defined by Section 8 of the Labor Management Relations Act, 1947 (Section 158, Title 29, U.S. Code), does not render injunction void as beyond the jurisdiction of the state court. In this connection, I call attention to the fact that the provision in section 8, making picketing of all sorts to compel an employer to designate a particular union as the bargaining agent an unfair labor practice, is in harmony with the Ohio rule making peaceful picketing to compel unionization, when no dispute exists between the employer and his employees, unlawful.
For these reasons, I concur with my associates that the same decree as was entered in the trial court should be entered in this court.